Citation Nr: 0433538	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  99-13 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right index finger injury.

2.  Entitlement to an effective date earlier than August 2, 
1994, for the establishment of service connection for 
residuals of a right index finger injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to February 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which established service connection for 
residuals of a right index finger injury, evaluated as 10 
percent disabling, effective August 2, 1994.

The Board notes that it sent correspondence to the veteran in 
October 2004 to clarify whether he desired a Board hearing in 
conjunction with his appeal.  Further, the correspondence 
stated that if no response was received from the veteran 
within in 30 days, it would be assumed he did not want a 
hearing.  As no response appears to have been received from 
the veteran regarding this correspondence, the Board deems 
that any such hearing request is withdrawn.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Under the VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  In addition, VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  

No VCAA notification appears to have been sent to the veteran 
regarding the issues on appeal.  The Board acknowledges that 
VA's Office of General Counsel indicated in VAOPGCPREC 8-2003 
that when VA receives a Notice of Disagreement that raises a 
new issue - as is the case - section 7105(d) requires VA to 
take proper action and issue a Statement of the Case (SOC) if 
the disagreement is not resolved, but section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue, if 
VA has already given the section 5103(a) notice regarding the 
original claim.  Precedential opinions of VA's General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c).  

The record also reflects that the RO last adjudicated these 
claims in the respective Statements of the Case (SOCs) 
promulgated in 1999; in other words, prior to the enactment 
of the VCAA.  Thus, it does not appear that the RO has 
considered the applicability of the VCAA to the facts of this 
case.

The Board further notes that additional medical records have 
been added to the file since the time of the 1999 SOCs, which 
include records noting complaints and/or treatment for right 
hand problems.  For example, a right hand X-ray was conducted 
in April 2002; records dated in July 2003 note complaints of 
pain in multiple joints of the right hand; and records from 
October 2003 include an evaluation of the right hand.  
However, no Supplemental Statement of the Case (SSOC) appears 
to have been promulgated which considers this additional 
evidence in accord with 38 C.F.R. § 19.31.  Consequently, the 
Board concludes that a REMAND is necessary in the instant 
case in order for the RO to consider both the additional 
evidence and the applicability of the VCAA to the veteran's 
appeal.

The Board also notes that the record reflects the veteran is 
right handed, and that the RO assigned a 10 percent rating 
for his service-connected residuals of a right index finger 
injury pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5153.  
Under this Code, amputation of the major index finger is 
evaluated as follows: through middle phalanx or at distal 
joint (10 percent); without metacarpal resection, at the 
proximal interphalangeal (PIP) joint or proximal thereto (20 
percent); and with metacarpal resection (more than one-half 
the bone lost) (30 percent).  Moreover, the RO assigned the 
10 percent evaluation based upon an October 1980 VA medical 
examination report which noted that he had amputation of the 
distal end (1/2) of the right index finger.  However, the 
representative asserted in a July 2004 statement that the 
information from this examination is too old to adequately 
rate the veteran's condition.  Further, the April 2002 right 
hand X-ray noted that the index finger had been amputated at 
the phalangeal level.  Thus, the Board is of the opinion that 
the full extent of the right index finger amputation is 
unclear from the record in that the X-ray indicates the 
amputation could be at the PIP joint.  It is also unclear 
from the record whether there is metacarpal resection.  
Accordingly, the Board finds that the veteran should be 
accorded a VA medical examination which fully documents the 
extent of this amputation.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  See 38 C.F.R. 
§ 3.159.  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
right index finger since August 1999 (the 
date of the SOC on this issue).  After 
securing any necessary release, the RO 
should obtain those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the full extent of the 
amputation of his right index finger.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
must specifically state whether the 
finger is amputated at the distal phalanx 
or the PIP joint, and whether there is 
metacarpal resection.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision should reflect 
consideration of the VCAA.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the respective 1999 
SOCs on these issues, and provides an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




